        Case 2:20-cv-00822-CG-KRS Document 6 Filed 12/14/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


BMO HARRIS BANK N.A.,

              Plaintiff,

v.                                                                 No. 2:20-cv-822 CG/KRS

Z.H. SERVICES INC., et al.,

       Defendants.


     ORDER GRANTING SECOND MOTION TO EXTEND TIME TO COMPLETE
                            SERVICE

       THIS MATTER is before the Court on Plaintiff’s Second Motion for Extension of Time

to Serve Defendants, Doc. 5. Having considered the Motion and record of the case, the Court

finds good cause for granting the Motion. Accordingly, Plaintiff is granted an extension of time

to January 13, 2021 in which to complete service on Defendants.

       IT IS SO ORDERED.


                                                           __________________________________
                                                           KEVIN R. SWEAZEA
                                                           UNITED STAGES MAGISTRATE JUDGE
